Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 13, 2017

The Court of Appeals hereby passes the following order:

A18A0435. ISAAC BEASLEY v. THE STATE.

        In 2012, a jury found Isaac Beasley guilty of rape, aggravated sodomy,
kidnapping with bodily injury, and aggravated assault. Each of the crimes occurred
in 1999. The trial court imposed a twenty-year prison sentence for the rape
conviction, a consecutive ten-year prison sentence for the aggravated sodomy
conviction, a concurrent sentence of life in prison for the kidnapping conviction, and
a concurrent ten-year prison sentence for the aggravated assault conviction. This
Court affirmed the denial of Beasley’s motion for a new trial following his judgment
of conviction in an unpublished decision in 2015, and our remittitur issued later that
year. Beasley v. State, No. A14A1522 (Mar. 16, 2015).
        In February 2017, Beasley filed a motion to correct a void sentence, in which
he argued, without elaboration, that the trial court imposed punishment that the law
does not allow. The trial court denied Beasley’s motion on August 2, 2017, and he
filed a notice of appeal on September 13, 2017. We lack jurisdiction for two reasons.
        First, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Beasley filed his notice
of appeal 42 days after entry of the trial court’s order, his appeal is untimely.
        Second, a direct appeal may lie from an order denying a motion to vacate or
correct a void sentence only if the defendant raises a colorable claim that the sentence
is, in fact, void.1 See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a
void sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). When a sentence is within the statutory range of
punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
        Here, each of Beasley’s sentences is within the statutory range of punishment.
See OCGA §§ 16-6-1 (b); 16-6-2 (b) (1999) (rape and aggravated sodomy may be
punished by prison sentences of ten to twenty years); OCGA § 16-5-40 (b) (1999)
(kidnapping with bodily injury may be punished by life imprisonment); OCGA § 16-
5-21 (b) (1999) (aggravated assault may be punished by a prison sentence of one to
twenty years); see also Searcy v. State, 162 Ga. App. 695, 698 (2) (291 SE2d 557)
(1982) (this Court applies the sentencing law in effect at the time the crime was
committed). Because Beasley has not raised a valid void-sentence claim, we lack
jurisdiction to consider this appeal. See Harper, 286 Ga. at 218 (2).
        For each of the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.


      1
         Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once, as here, this statutory period expires, a trial court may modify only a void
sentence. Id.